DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
 
Status of Claims
This Office Action is in response to the Applicant’s amendments and Remarks filed 11/01/2021 in reply to the-final office action of 08/03/2021.  The Applicant has amended claims 1-3, 5-15, 18-20; canceled claim 16; and added claim 21.  Claims 1-15 and 17-21 are presently pending and are presented for examination.

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 08/31/2021 (3) and 11/01/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDSs were considered.

Reply to Applicant’s Remarks
The Applicant’s Remarks filed 11/01/2021 have been fully considered and are addressed as follows:
Rejection of Claims Under 35 U.S.C. § 103
Applicant submits that the limitations of claim 17 (now amended) have been incorporated in to independent claim 1.  The Applicant further argues that the DeGennaro reference fails to teach the limitations that are now incorporated into claim 1 because “nowhere in the cite[sic] paragraphs of Figure 6 is there any discussion of first showing a recommended route along with an alternate route icon, and subsequently displaying alternate route(s) simultaneously with the recommended route in response to a selection of the alternate route icon.”  REM. 9.
These remarks are not persuasive.  The rejection of claim 17, cited to at least DeGennaro FIGS. 5-6, 9; ¶¶ 56-58].  DeGennaro FIG. 5 and ¶ 54 teach that the routes are displayed to the driver and prospective passenger (recommended route), then the prospective passenger can then review this information and either accept or reject the estimated fares for the given routes in step 540 (alternate route icon – it is clearly implied by DeGennaro that the passenger would use an icon on his/her device to either accept or reject the displayed route).  Second, FIG. 6 teaches two routes displayed simultaneously which is after the alternate route selection of an alternate route. However, in an effort the advance prosecution, the DeGennaro reference has been removed from the rejection of claim 1 and replaced with the König reference.
Applicant next argues that claims 8 and 17, 9 and 18, 10 and 19 are allowable because they depend from allowable independent claims 1 and 11.  As discussed below, claims 1 and 11 are determined to be unpatentable over O’Hare et al. US 2018/0003517 A1 (“O’Hare”) in view of König US 2017/0314945 A1 (“König”).

As to claim 10, the Applicant submit that the Arata FIG. 7 and paragraph 120 do not disclose reconciling the selected route and the driving preferences of the driver to create the driving route.  This point is not conceded because the claim fails to explicitly state how the reconciliation is to take place.  Therefore, the limitation does not exclude the Arata reference which performs a ride match between a driver and passenger.  Second the Applicant argues that Arata does not teach replacing at least one segment of the selected route based on the driving preferences of the driver.  This point is also not conceded.  Arata paragraph 120 states that “a driver may have a driver distance of 5 miles beyond the driver route and a passenger pickup location is 4 miles beyond the driver route so the parameter module 306 will identify the driver distance parameter as being satisfied”.  A person of ordinary skill in the art would recognize that when the match between the driver route and the passenger route is made and the driver has to drive 4 miles off-route to pick up the passenger, then the route of the driver (driving preference) has been altered.  A person or ordinary skill in the art will also recognize that one way to alter a driving route is to change the nodes which changes route segments.  Regarding Applicant’s argument that Arata is silent regarding detecting a conflict between the selected route and driving preferences of the driver.  The office action points to Arata FIG. 7; ¶¶ 109, 110-111, 119 for teaching this limitation and the Applicant has not pointed to any specific deficiencies in the rejection.  Therefore, the argument is not persuasive.
For the above reasons, Applicant’s arguments with respect to claim 10 are not, persuasive and the rejection is maintained as addressed below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 9 and 18:
The term “frequent” in claims 9 and 18 is a relative term which renders the claim indefinite. The term “frequent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “frequent” modifies the word “contributor” but the specification provides no standard for determining whether a person is a frequent contributor as opposed to a one-time, infrequent, intermittent, or continual contributor.  Accordingly claims 9 and 18 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-6, 11-15, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare et al. US 2018/0003517 A1 (“O’Hare”) in view of König US 2017/0314945 A1 (“König”)
 
As per Claim 1:
O’Hare discloses [a] system comprising: 
one or more hardware processors [at least see O’Hare FIG. 5; ¶ 46; clm 19]; and 
a storage device storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising [at least see O’Hare FIG. 5; ¶¶ 46-47; clm 19]:
receiving a ride request from a user device, the ride request indicating a drop-off location [at least see O’Hare FIG. 2; ¶ 11 (rider operates client device 100 that executes a rider client application 102 . . . rider operates the client application 102 to make a trip request from the transportation management system 130)]; 
identifying a current location of the user device [at least see O’Hare ¶ 11 (An origin location or a destination location may be a location inputted by the user or may correspond to the current location of the client device 100 as determined automatically by a location determination module)]; 
determining a plurality of routes from the current location of the user device to the drop-off location [at least see O’Hare FIG. 3; ¶¶ 34-36 that discloses “the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider.”]
including a recommended route and one or more alternate routes [at least see O’Hare FIG. 4A; ¶ 40 (FIG. 4A illustrates a user interface 402 on the rider client application 102 for 
Note 1: Applicant’s claim does not exclude the O’Hare reference since Applicant’s Specification states that the recommended route may be the route that is faster or shorter.  Spec. ¶ 71 (the route determination module 210 selects the recommended route 602 for display to the rider that may be, for example, faster or shorter).  O’Hare lists one route as Option A at states that it has an earlier ETA and the traffic is light (faster) than the second route Option B which has a later ETA (slower).  Since Option A is faster and is shown on the rider’s application (102) above Option B the rider would understand looking at the application that Option A is the preferred route (recommended route) and Option B (one or more alternate routes).  See O’Hare Figure 4A copied below.

    PNG
    media_image1.png
    329
    212
    media_image1.png
    Greyscale


causing presentation, on a user interface of the user device, of the recommended route and an alternate route icon [at least see O’Hare FIGS. 4A (404); ¶ 40 routing option 404 (reads on recommended route) and FIG. 4A (406); ¶ 40 (the routing options 404 and 406 are individually selectable such that the rider may manipulate the user interface 402 to select the preferred routing option (reads on an alternate route icon)];
Note 2: The recitation added by the Applicant’s a single map does not exclude the O’Hare reference.  The phrase single map does not appear in the Applicant’s specification.  In fact, the Specification does not even include the word “map”.  Second, the recitation does not require that the recommended route and the alternate route(s) are shown simultaneously on the same map.  Accordingly, the Applicant’s specification does not exclude O’Hare FIG 4A which shows a user interface 402 on the rider client application 102 for displaying alternative routing options.
the recommended route being shown visually different from the one or more alternate routes [at least see O’Hare FIG. 4A; ¶ 40].
Note 3: Amended claim 8 depends upon claim 1 and recites that the one or more alternate routes are shown with a dashed line or in a different color.  Therefore, claim 1 must be interpreted broader than the limitations set forth in claim 8.  Accordingly, the recitation does not exclude O’Hare Figure 4A that shows Option A in a window separate from Option B and a route from the origin to the destination which is different than the route from origin to the destination show in Option B.  Since the rider application clearly shows that Option A not the same as Option B, Option A is visually different from Option B.
receiving, via the user interface, a selection of a route from the plurality of routes presented on the user interface [at least see O’Hare FIGS. 3, 4A; ¶¶ 40-41 that discloses “the routing options 404 and 406 are individually selectable such that the rider may manipulate the user interface 402 to select the preferred routing option”; “in response to the rider selecting a 
causing presentation of a driving route corresponding to the selected route on a device of a driver and the user device [at least see O’Hare FIGS. 4A, 4B; ¶¶ 40-42 that discloses “the routing options 404 and 406 are individually selectable such that the rider may manipulate the user interface 402 to select the preferred routing option”; “the driver client application 104 presents the rider-selected routing option to the driver in a manner that visually indicates to the driver that the rider selected the routing option”].  
O’Hare does not specifically disclose in response to a selection of the alternate route icon, causing presentation of the one or more alternate routes simultaneously with the recommended route on the user interface.
However König in the same field of endeavor as O’Hare teaches in response to a selection of the alternate route icon, causing presentation of the one or more alternate routes simultaneously with the recommended route on the user interface [at least see König ¶ 154, 204 (displaying, when selection of the icon by a user is detected, a representation on a map of at least portions of the main route and the alternative route extending from the decision point to the destination); ¶ 204 (displaying representations on a map of at least those portions of the main route and the alternative route extending from the first decision point to the destination. The representations of the portions of the main route and alternative route are simultaneously displayed)].
König also teaches causing presentation, on a user interface of the user device, of the recommended route and an alternate route icon [at least see König ¶ 153 (displaying a schematic representation of at least a portion of the main route to the user . . . a selectable icon indicative of the existence of the at least one generated alternative route); 
the recommended route being shown visually different from the one or more alternative routes [at least see König FIGS. 6, 7; 10b];
receiving, via the user interface, a selection of a route from the plurality of routes presented on the user interface [at least see König FIG. 9 (52) the navigation device will take the alternative route as the new main route after passing through the first decision point, and will provide navigation instructions in relation to the alternative route from that point—step 52].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare presenting the main route to the user and an icon to notify the user that there may be an alternative route and when the icon is selected showing the user the alternative routes along with the main route as taught by König rather than initially showing the multiple routing options as taught by O’Hare in order to provide the user with less distractions when the user normally follows the route selected by the navigation device.  
As per Claim 2: 
O’Hare in combination with König discloses [t]he system of claim 1, and ‘O’Hare further discloses wherein the current location of the user device is a pick-up location [at least see O’Hare ¶¶ 3, 11 that discloses the origin location (the current location) and wherein the origin location may correspond to the current location of the client device] and the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36 that discloses  the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and receiving the selection occur prior to the driver picking up a user of the user device [at least see O’Hare FIG. 3; ¶¶ 41-42 that discloses in response to the rider selecting a routing option, the rider client application 102 transmits the rider-selected routing option to the trip management module 140 and the trip management module 140 transmits the rider-selected routing option to the driver client application 104 for presentation to the driver].  

As per Claim 3: 
t]he system of claim 1, and ‘O’Hare further discloses wherein the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36 that discloses  the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and receiving the selection occur at a start of a trip after a user of the user device is picked up by the driver [at least see O’Hare ¶ 3 disclosing “These routing options are provided via a rider client application to the rider prior to the trip commencing (or alternatively, in another example, after the trip commences and the rider is being transported), and the rider may select one of the alternative routing options as the preferred route between the origin location (or alternatively, the current location) and the destination location.”].  

As per Claim 4: 
O’Hare in combination with König discloses [t]he system of claim 1, and ‘O’Hare further discloses wherein the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36 that discloses  the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and receiving the selection occur while traveling between a pick-up location and the drop-off location [at least see O’Hare ¶ 3 disclosing “These routing options are provided via a rider client application to the rider prior to the trip commencing (or alternatively, in another example, after the trip commences and the rider is being transported), and the rider may select one of the alternative routing options as the preferred route between the origin location (or alternatively, the current location) and the destination location.”].

As per Claim 5: 
t]he system of claim 1, and O’Hare further discloses wherein: the operations further comprise accessing user preferences of a user of the user device, the user preferences including preferences derived from past selection of routes; and the determining the plurality of routes comprises determining routes based on the user preferences [at least see O’Hare Abstract; ¶¶ 3, 15, 36-38, 43 that discloses learning a rider’s preferences; the trip routing module 150 ranks the determined alternative routing options based on the rider's preferences; the trip management module 140 updates the trip record associated with the trip and stored in the trip data store 180 to reflect the rider-selected routing option as the preferred route for the trip].

As per Claim 6: 
O’Hare in combination with König discloses [t]he system of claim 1, and O’Hare further discloses wherein one of the plurality of routes comprises a previous or last route taken between the current location and the drop-off location by a user of the user device [at least see O’Hare Abstract; ¶¶ 3, 15, 36-38, 43 that discloses learning a rider’s preferences; the trip routing module 150 ranks the determined alternative routing options based on the rider's preferences; the trip management module 140 updates the trip record associated with the trip and stored in the trip data store 180 to reflect the rider-selected routing option as the preferred route for the trip].  

As per Claim 11: 
Claim 11, a method claim, includes limitations analogous to Claim 1 a system claim.  Accordingly, for the reasons given above with respect to Claim 1, Claim 11 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König.

As per Claim 12: 
12 depends upon claim 11 and includes limitations analogous to Claim 2 above.  Accordingly, for the reasons given above with respect to Claim 2, Claim 12 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König.

As per Claim 13: 
O’Hare in combination with König discloses [t]he method of claim 11, and ‘O’Hare further discloses wherein the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36 that discloses  the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and receiving the selection occur at a start of a trip after a user of the user device is picked up by the driver or while traveling between the pick-up location and the drop-off location [at least see O’Hare ¶ 3 disclosing “These routing options are provided via a rider client application to the rider prior to the trip commencing (or alternatively, in another example, after the trip commences and the rider is being transported), and the rider may select one of the alternative routing options as the preferred route between the origin location (or alternatively, the current location) and the destination location.”].  

As per Claim 14: 
Claim 14 depends upon claim 11 and includes limitations analogous to Claim 5 above.  Accordingly, for the reasons given above with respect to Claim 5, Claim 14 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König.

As per Claim 15: 
Claim 15 depends upon claim 11 and includes limitations analogous to Claim 6 above.  Accordingly, for the reasons given above with respect to Claim 6, Claim 15 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König.

As per Claim 17 
O’Hare in combination with König discloses [t]he method of claim 11, but O’Hare does not specifically disclose prior to causing presentation of plurality of routes, causing presentation of the recommended route and an alternate route icon on the user interface, wherein the causing of the plurality of routes is triggered by the selection of the alternate route icon and comprises updating the user interface to include the one or more alternate routes.
However, König in the same field of endeavor as O’Hare teaches prior to causing presentation of plurality of routes, causing presentation of the one or more alternate routes simultaneously with the recommended route on the user interface [at least see König ¶ 154, 204 (displaying, when selection of the icon by a user is detected, a representation on a map of at least portions of the main route and the alternative route extending from the decision point to the destination); ¶ 204 (displaying representations on a map of at least those portions of the main route and the alternative route extending from the first decision point to the destination. The representations of the portions of the main route and alternative route are simultaneously displayed)],
wherein the causing presentation of the plurality of routes is triggered by the selection of the alternate route icon and comprises updating the user interface to include the one or more alternate routes [at least see König FIG. 9 (49); ¶ 317 if the user selects alternative route icon, the navigation device presents the user with map view including representations of main and alternative routes],
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare presenting the main route to the user and an icon to notify the user that there may be an alternative route and when the icon is selected showing the user the alternative routes along with the main route as taught by König rather than initially showing the multiple routing options as taught by O’Hare in order to provide 

As per Claim 20: 
Claim 20, an apparatus claim, includes limitations analogous to Claim 1 a system claim.  Accordingly, for the reasons given above with respect to Claim 1, Claim 20 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of König as applied to claim 1 above and further in view of Gieseke US 2006/0015249 A1 (“Gieseke”) and PCMag, Google Maps Tips 10, YouTube Feb. 18, 2015 (“Google Maps Tips 10”).

As per Claim 7: 
O’Hare in combination with König discloses [t]he system of claim 1, but O’Hare does not specifically disclose wherein the operations further comprise:
providing, via the user interface, an option to customize the selected route; and 
responsive to receiving a selection of the option to customize the selected route, enabling a change one or more nodes of the selected route on the user interface.  However, O’Hare teaches allowing the rider to select one of a plurality of routes and König teaches selecting alternate routes based on nodes and segments [at least see König ¶ 184-185].  
However, Gieseke teaches providing, via the user interface, an option to customize the selected route [at least see Gieseke FIG. 2 (208); ¶ 41 (The user interface module 206 may enable a user to interact with the navigation system 100 and enter inputs into the navigation system 100)].
responsive to receiving a selection of the option to customize the selected route, enabling a change of one or more nodes of the selected route on the user interface [at least see Gieseke FIGS. 3-5; ¶¶ 45- 52 that teaches “The adaptive routing module 210 may allow the driver or user of the navigation system 100 to close or open certain nodes 302a-k or segments 304a-t located on the road network map 300. After the user closes or opens nodes 302a-k or segments 304a-t, the route calculation module 204 or the adaptive routing module 210 may compute or calculate a route in conformity with the guidelines input by the driver or user.”].
Google Maps Tips 10 also teaches responsive to receiving a selection of the option to customize the selected route, enabling a change of one or more nodes of the selected route on the user interface [at least see Google Maps Tips 10 at :40, :42, :53, :56 (that permits the user to drag and drop points on a selected route to create a new route)].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare by permitting the user/passenger to modify the route as taught by Gieseke in order to allow the user to vary the selected route based on user concerns or needs that are not taken into consideration by the navigation system [Gieseke ¶ 9].

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of König as applied to claim 1 above and further in view of Downey et al. US 2012/0259541 A1 (“Downey”) and Grochocki, Jr. et al. US 2018/0094943 A1 (“Grochocki, Jr.”).

As per Claim 8: 
O’Hare in combination with König discloses [t]he system of claim 1, and O’Hare discloses the receiving the selection of the route comprises receiving a selection of one of the alternate routes [at least see O’Hare Abstract (rider selects one of the alternative routing options  wherein the one or more alternate routes are shown with a dashed line or in a first color that is different than a second color of the recommended route; . . . 
and the operations further comprise changing the selected one of the alternate routes to a solid line or the second color and changing the recommended route to a dashed line or the first color.
However, Downey teaches wherein the one or more alternate routes are shown with a dashed line or in a first color that is different than a second color of the recommended route [at least see Downey ¶ 39 (a first route graphic 152 is identified with a first indicia (a solid line), a second route graphic 152 is identified with a second indicia (a dashed line), a third route graphic 152 is identified with a third indicia (a dotted line), and so forth)].
And Grochocki, Jr. teaches and the operations further comprise changing the selected one of the alternate routes to a solid line or the second color and changing the recommended route to a dashed line or the first color [at least see Grochocki, Jr. FIG. 3A, 3B’ ¶ 34].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare and to show the first route generated by a solid line and an alternative route by a dashed line on the same map as taught by  Downey in order for the user to be able to easily visualize the differences in the two routes so he/she can make an informed decision as to which route to selected.  Further it would be obvious to change the alternate route from a dotted line to a solid line when the alternate route is selected by the user as taught by Grochocki, Jr. so that the user can visually confirm that his/her selection has been entered.

Claims 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of König as applied to Claims 1 and 11 above and further in view of Paruchuri et al. US 2014/0280231 A1 (“Paruchuri”) and Gueziec US  2012/0123667 A1 (“Gueziec”).

As per Claim 9: 
Note: As discussed above, the term “frequent” causes claim 9 to be indefinite.  
O’Hare in combination with König discloses [t]he system of claim 1, but O’Hare does not specifically disclose wherein: the operations further comprise identifying the user of the user device as a frequent contributor of user generated content that reports or verifies data associated with routes; and 
the determining the plurality of routes comprises, in response to identifying the user as a frequent contributor, including a route where new user generated content is needed. 
However, Paruchuri in combination with Gueziee teaches wherein: the operations further comprise identifying the user as a frequent contributor of user generated content; the determining the plurality of routes comprises, in response to identifying the user as a frequent contributor, including a route where new user generated content is needed  [at least see Paruchuri ¶¶  6, 23-24 that teaches a crowd source database that includes user generated content based on quality of submissions and frequency and Gueziee ¶ 11, clm 1 that teaches generating a traffic report that includes receiving crowd sourced data from a user traversing a travel route, the crowd sourced data including location data and speed data associated with the user, verifying timeliness of the crowd sourced data, generating a traffic report based on the crowd sourced data].
	Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare by permitted the user/passenger to modify the route as taught by König and to use crowd sourcing to determine traffic conditions as taught by Paruchuri and Gueziee in order to improve the user interaction 

As per Claim 18: 
Claim 18 depends upon claim 11 and includes limitations analogous to Claim 9 above.  Accordingly, for the reasons given above with respect to Claim 9, Claim 18 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König as applied to Claim 11 above and further in view of Paruchuri and Gueziec. 

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of König as applied to Claim 1 above and further in view of Arata et al. US 2016/0356615 A1 (“Arata”).

As per Claim 10: 
O’Hare in combination with König discloses [t]he system of claim 1, but O’Hare does not specifically disclose wherein the operations further comprise: 
	accessing driving preferences of the driver;
	detecting a conflict between the selected route and driving preferences of the driver; and  
reconciling the selected route and the driving preferences of the driver to create the driving route by replacing at least one segment of the selected route based on the driving preferences of the driver.
However, Arata teaches accessing driving preferences of the driver [at least see Arata FIG. 7; ¶¶ 9, 73, 104, 110-111which teaches receiving a driver route wherein the driver route includes a driver parameter];
detecting a conflict between the selected route and driving preferences of the driver [at least see Arata FIG. 7; ¶¶ 109, 110-111, 119 that teaches “the matching module 218 retrieves the passenger route and driver route from the passenger request database 214a and driver route and trip details database 214b respectively”; “the user profile module 212 may identify a driver parameter and a passenger parameter”; “the matching module 218 compares the passenger route and driver route.  In some embodiments, the matching module 218 compares the distances of how far from the driver route the passenger routes are.  In further embodiments, the matching module 218 compares the overlap between the passenger route and driver route.  In further embodiments, the matching module 218 may use the mapping module to compare the distances and overlap between the passenger route and driver route to identify portions of various driver routes that are similar to the passenger route”]; and
reconciling the selected route and the driving preferences of the driver to create the driving route [at least see Arata FIG. 7; ¶ 120 that teaches “the matching module 218 identifies a ride match by determining using the comparison between driver and passenger routes, that the driver parameter and passenger parameter are satisfied”; Also see FIGS. 7, 9; ¶ 42 (driver parameter); ¶ 119 (compare passenger route and driver route); ¶ 120 (the parameter module 306 may use the identified passenger parameter and driver parameter and do conditional comparisons to identify ride matches that satisfy the various parameters . . . , a driver may have a driver distance of 5 miles beyond the driver route and a passenger pickup location is 4 miles beyond the driver route so the parameter module 306 will identify the driver distance parameter as being satisfied.).
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare that discloses a transportation management system coordinates the transportation of riders by drivers by matching the driver route and passenger route as well as taking into account driver and passenger parameters 
Further in would have it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare and Arata by resolving the conflict based on driver preferences since the driver could possibly refuse the route causing the client to find another vehicle operator and thereby delaying his/her journey.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of König as applied to Claim 1 above and further in view of Arata and Harding et al. US 2017/0215031 A1 (“Harding”).

As per Claim 19: 
O’Hare in combination with König discloses [t]he method of claim 11, but O’Hare does not specifically disclose wherein the operations further comprise: 
	accessing driving preferences of the driver;
	detecting a conflict between the selected route and driving preferences of the driver; and  
reconciling the selected route and the driving preferences of the driver to create a derived route; and 
causing presentation, on both the device of the driver and the user device, of the derived route and a request to agree to the derived route.
However, Arata teaches accessing driving preferences of the driver [at least see Arata FIG. 7; ¶¶ 9, 73, 104, 110-111which teaches receiving a driver route wherein the driver route includes a driver parameter];
detecting a conflict between the selected route and driving preferences of the driver [at least see Arata FIG. 7; ¶¶ 109, 110-111, 119 that teaches “the matching module 218 retrieves  and
reconciling the selected route and the driving preferences of the driver to a derived route [at least see Arata FIG. 7; ¶ 120 that teaches “the matching module 218 identifies a ride match by determining using the comparison between driver and passenger routes, that the driver parameter and passenger parameter are satisfied”].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare that discloses a transportation management system coordinates the transportation of riders by drivers by matching the driver route and passenger route as well as taking into account driver and passenger parameters before identifying the match as taught by Arata in order to more efficiently match drivers and passengers who are traveling along the same or a similar route [Arata ¶¶ 8-9].
Further in would have it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare and Arata by resolving the conflict based on driver preferences since the driver could possibly refuse the route causing the client to find another vehicle operator and thereby delaying his/her journey.
And Harding teaches causing presentation, on both the device of the driver and the user device, of the derived route and a request to agree to the derived route [at least see Harding FIGS. 1-2C; ¶ 39 (depicts four stages A-D (112-118) of operations performed between the 
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare that discloses a transportation management system coordinates the transportation of riders by drivers by matching the driver route and passenger route as well as taking into account driver and passenger parameters before identifying the match as taught by Arata and further to include presenting the route on both the driver’s and passenger’s devices to allow the passenger to request a modification of the route and prompt the driver to accept or deny the modification as taught by Harding so that the driver may benefit from a passenger’s assistance in helping to navigate a route [Harding ¶ 3].

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in view of König, Arata, and Harding as applied to Claim 19 above and further in view of Guo et al. US 20210039657 A1 (“Guo”).

As per Claim 21: 
	O’Hare in combination with König, Arata, and Harding discloses [t] he method of claim 19, but O’Hare does not specifically disclose in response to the driver or user of the user device rejecting the derived route, initiating a negotiation process between the driver and the user via their devices.
However, Harding teaches in response to the driver or user of the user device rejecting the derived route [at least see Harding FIGS. 1-2C; ¶ 39 (depicts four stages A-D (112-118) of operations performed between the driver's device 102 and the passenger's device 104; ¶ 59 (prompt driver to accept or deny the route modification)].
initiating a negotiation process between the driver and the user via their devices [at least see Guo ¶ 78 (for a route that the passenger and the driver negotiate to change during the driving)].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare that discloses a transportation management system coordinates the transportation of riders by drivers by matching the driver route and passenger route as well as taking into account driver and passenger parameters before identifying the match as taught by Arata and further to include presenting the route on both the driver’s and passenger’s devices to allow the passenger to request a modification of the route and prompt the driver to accept or deny the modification as taught by Harding so that the driver may benefit from a passenger’s assistance in helping to navigate a route [Harding ¶ 3] and to allow the driver and passenger to negotiate the route the vehicle will take via their devices so that each party’s concerns or desires can be addressed and to use the devices for the negotiation so that the driver is not unnecessarily distracted while operating the vehicle.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668